Citation Nr: 0704089	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to an effective date prior to January 3, 
2001, for a 40 percent rating for lumbar degenerative disc 
disease with hyperlordosis.

3.  Entitlement to a disability rating in excess of 40 
percent for lumbar degenerative disc disease with 
hyperlordosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
October 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2001 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that in pertinent part denied a higher 
rating for the service-connected low back then rated 20 
percent disabling and denied entitlement to service 
connection for residuals of a right foot injury.  In June 
2002, the RO granted a 40 percent rating for the low back 
effective from January 3, 2001.  Inasmuch as a higher 
evaluation is potentially available for the low back and as 
the issue of an increased rating was already in appellate 
status, the Board will consider entitlement to an increased 
rating for the low back disability for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2004, the Board remanded the case to the RO for 
additional development.  The development has been completed 
and case returned to the Board for further appellate 
consideration.  

The issue of an effective date prior to January 3, 2001 for a 
40 percent rating for degenerative disc disease of the lumbar 
spine with hyperlordosis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records (SMRs) reflect a right foot 
injury.

2.  Competent evidence links the right foot injury shown in 
the SMRs to the current Morton's neuromas.  

3.  Lumbar spine degenerative disc disease has been 
manifested by limitation of motion in flexion and extension 
to as little as 10 degrees, lumbar tenderness, pain radiating 
to the hips, and neurologic deficits of both lower 
extremities, worse on the right; persistent sciatic 
neuropathy with little relief is shown.  

4.  Separate ratings for orthopedic and neurologic 
manifestations of lumbar spine degenerative disc disease do 
not produce an overall rating greater than that available for 
intervertebral disc syndrome under Diagnostic Code 5293.  


CONCLUSIONS OF LAW

1.  Right foot Morton's neuromas were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

2.  The criteria for a 60 percent schedular rating for 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
Plate V, § 4.71a, Diagnostic Codes 5292, 5293 (2002); 
§ 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in April 2001, April 2002, November 2004, and in 
April 2006.  These letters informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
she was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in October 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, the RO 
has notified the veteran of these provisions.  Thus, no 
unfair prejudice will result from the Board's handling of the 
matters at this time.  




Service Connection

The claims file reflects that the veteran was scheduled for a 
VA examination in order to evaluate her right foot service 
connection claim.  She did not report for the examination and 
she has not shown good cause for her failure to report.  The 
governing regulation is clear in that where service 
connection is the issue, the Board must issue a decision 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which she served, her medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, complaints of right foot pain are noted in the 
SMRs.  A stress fracture of the right foot was suspected but 
not confirmed and tenderness over the second and third right 
metatarsals was noted.  Postservice VA X-rays did not show 
any bony abnormality; however, complaints of right foot pains 
continued.  

In December 2001, the veteran's treating VA orthopedic 
physician reviewed the case and noted that whatever had been 
manifested during active service had evolved into a 
"Morton's neuroma 3-4."  The orthopedist explained that a 
"Morton's neuroma 3-4"is a traumatic neuroma of 
interdigital nerves located between the third and fourth 
metatarsal heads.  In a December 5, 2001, addendum report, 
the physician noted that a Morton's neuroma had also appeared 
on the right between the second and third metatarsal heads.  
In March 2002, the VA orthopedist repeated that diagnosis and 
etiology.  

The March 2002 VA medical report is especially noteworthy 
because the physician noted that X-rays, bone scan, and 
magnetic resonance imaging (MRI) of the right foot were 
normal, yet the diagnosis remained Morton's neuroma 3-4.  No 
other medical evidence addresses the etiology of this 
disability.   

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim she may have made regarding the diagnosis or 
etiology cannot be afforded any weight; however, she has 
competently testified before the undersigned concerning the 
continuity of symptomatology of right foot pain.  

Thus, the three elements of service connection as set forth 
by the Court in Shedden, supra, are met.  The SMRs note a 
right foot injury.  The VA clinical reports contain a current 
diagnosis.  The veteran's treating VA orthopedic physician 
has linked the current disability with the in-service injury.  
After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim of 
service connection for residuals of a right foot injury.  
Service connection should therefore be granted.  

Disability Rating 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Throughout the appeal period, lumbar spine degenerative disc 
disease has been rated 40 percent disabling under Diagnostic 
Code 5293.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities and 
changed the diagnostic code for intervertebral disc syndrome 
to 5243.  The Board will therefore consider Diagnostic Codes 
5293 and 5243 in its analysis below. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000.  As such, VA must consider the 
claim for an increased rating for the lumbar spine pursuant 
to the former criteria during the course of the entire 
appeal, and since the effective date of each revision, i.e., 
September 23, 2002 and September 26, 2003, applying whichever 
version is more favorable to the veteran.  See also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

Because the veteran's low back disability has been rated 40 
percent throughout the appeal period, the Board need consider 
whether there is any basis to assign a rating higher than 40 
percent for any portion of that period.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  However, a 60 percent 
rating is available under certain circumstances. 

A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).  
The next question is whether there is any basis to assign a 
60 percent rating.  

A February 2001 VA compensation examination report notes 
pain, stiffness, and limitation of motion of the lumbar 
spine.  The lumbar spine could flex to 40 degrees and extend 
to 10 degrees.  There was 25 degrees of right and left 
lateral bending and 40 degrees of right and left rotation.  

During a June 2002 compensation examination, radiating pain 
to the right hip was noted and range of motion was only to 10 
degrees of pain-free flexion, but to 30 degrees of extension.  
Lateral flexion was 25 degrees to the right and 20 degrees to 
the left.  Rotation was to 15 degrees in each direction.  The 
examiner noted that hyperlordosis increases fatigue in the 
lower back and the degenerated disc would cause additional 
limitation of motion.  Muscle spasm was not elicited.  

A January 2003 VA rehabilitation therapy note reflects non-
relenting lower back pain and that the veteran denied any 
radiating pain to the lower extremities.  A February 2003 VA 
outpatient treatment report reflects 60 degrees of forward 
flexion with pain.  A transcutaneous electrical nerve 
stimulation (TENS) unit was prescribed.  

A March 2005 VA compensation and pension examination report 
notes motor and sensory deficits primarily in the right lower 
extremity.  The right anterior tibialis and right extensor 
hallucis longus had less than full strength and there was 
give-way weakness at both hips due to pain.  There were 
sensory deficits (decreased pinprick and temperature 
sensation) in right S1 distribution.  The examiner noted 
inconsistency between motor and sensory deficits in the right 
lower extremity, as the motor weakness suggested an S1 
lesion, but the sensory deficit suggested an L5 lesion.  In 
an addendum, the examiner noted that because an MRI did not 
show spondylosis, spinal stenosis, disc bulge, or foraminal 
encroachment, "lumbar disease" was an unlikely etiology for 
her findings.  The physician did not, however, dissociate the 
findings with the service-connected degenerative disc 
disease.  

Overall, lumbar spine degenerative disc disease has been 
manifested by limitation of motion in flexion and extension 
to as little as 10 degrees.  Lateral bending was to 25 
degrees to the right and to as little as 20 degrees to the 
left.  Rotation was to as little as 15 degrees both left and 
right.  Resolving the variance in ranges of motion in favor 
of the veteran, the Board has used the minimum pain-free 
ranges of motion shown during the appeal period.  

The evidence also reflects lumbar tenderness, pain radiating 
to the hips, and neurologic deficits of both lower 
extremities, worse on the right.  Motor deficits were 
confined to the right foot only.  These neurologic symptoms 
(bilateral hip pains and right lower extremity motor weakness 
and sensory deficits) are compatible with sciatic neuropathy 
and appear to be persistent, as little or no relief is shown.  

Comparing the above lumbar spine degenerative disc disease 
symptoms to the criteria of Diagnostic Code 5293 (effective 
prior to September 23, 2002), the criteria for a 60 percent 
rating are more nearly approximated.  Intervertebral disc 
syndrome was pronounced.  Sciatic neuropathy or compatible 
symptoms were shown throughout the appeal period.  Such 
symptoms include bilateral hip pain as well as right leg 
sensory and motor disturbances.  A 60 percent rating under 
Diagnostic Code 5293 for the entire appeal period is 
therefore granted.  

Next for consideration is whether the service-connected 
degenerative disc disease of the lumbar spine could be rated 
higher than 60 percent if separate ratings were assigned for 
limitation of motion under Diagnostic Code 5292 and for 
sciatica under Diagnostic Code 8520.  Combining such ratings 
does not appear to violate the rule against pyramiding, as 
set forth at 38 C.F.R. § 4.14.  Rather, consideration of 
separate ratings are mandated by the Court in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  The following 
analysis addresses separate ratings for the orthopedic and 
neurologic manifestations.  

Under Diagnostic Code 5292, a 40 percent rating is available 
for severe limitation of motion of the lumbar spine.  Because 
severe limitation of motion in flexion and extension are 
shown, a 40 percent rating is warranted.  Turning to a 
separate rating for sciatica under Diagnostic Code 8520, a 
10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis.  These neurologic ratings are 
available for each lower extremity.  

The neurologic symptoms of the right lower extremity include 
hip pain and right anterior tibialis and extensor hallucis 
longus weakness.  Where both sensory and motor deficits are 
shown, moderate incomplete paralysis is suggested. The Board 
therefore concludes that the criteria of a 20 percent rating 
are more nearly approximated.  On the left lower extremity, 
because only sensory deficits (hip pains) are shown, the 
criteria for a 10 percent rating for mild incomplete 
paralysis is more nearly approximated.  These two ratings 
must now be combined with the rating for limitation of motion 
of the lumbar spine.

Combining the three separate ratings, (40 percent rating for 
limitation of motion, 20 percent rating for right lower 
extremity sciatica, 10 percent rating for left lower 
extremity sciatica) in accordance with to 38 C.F.R. § 4.25, 
these three ratings combine and round off to 60 percent.  
Therefore, separate ratings do not produce an overall rating 
greater than that available for intervertebral disc syndrome 
under Diagnostic Code 5293.  

Because the rating schedule was revised effective September 
26, 2002, the Board must next discuss whether a higher rating 
is warranted beginning September 26, 2002, due to the new 
rating criteria that became potentially available through 
revised Diagnostic Code 5293 (effective from September 23, 
2002).  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Where incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months are shown, a 60 percent rating is 
warranted.  

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Because the maximum rating available for incapacitating 
episodes is 60 percent, this rating method could not produce 
a rating higher than that available under old Diagnostic Code 
5293.  Moreover, as noted above, separate ratings for 
orthopedic and neurologic manifestations do not produce a 
rating higher than 60 percent and need not be further 
mentioned.  

Turning to the latter portion of the appeal period, new 
rating criteria were added to the rating schedule effective 
from September 26, 2003.  Under the new rating criteria, the 
diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, new rating criteria were added 
based on limitation of motion of the thoracolumbar spine.  
These criteria do not alter the outcome of this case and need 
not be considered further.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or due to actual impeded flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  In other words, functional 
loss due to pain is to be rated at the same level as 
functional loss due to impeded flexion.  The Board has, as 
far as possible, considered the reported pain-free ranges of 
motion in the rating assigned above. 

The revised rating criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board will continue to apply the DeLuca 
factors.  One VA physician noted that hyperlordosis caused 
increased fatigability.  This has been considered in the 
rating assigned. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 60 
percent rating for intervertebral disc syndrome under 
Diagnostic Code 5293.  An increased rating must therefore be 
granted.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for her service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

ORDER

Service connection for right foot Morton's neuroma 3-4 is 
granted.  

A 60 percent rating is granted for intervertebral disc 
syndrome for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary benefits.  


REMAND

The veteran has appealed to the Board for an effective date 
earlier than that assigned by the RO for an increased rating 
for intervertebral disc syndrome.  The RO assigned an 
effective date of January 3, 2001, which represents the date 
that the RO received the current claim for an increase.  

According to 38 C.F.R. § 3.400(o) (2), the date of receipt of 
the claim will determine the effective date for benefits 
unless it is factually ascertainable that an increase in 
disability had occurred prior to the date that the veteran 
filed for an increase.  However, in that case, VA must 
receive the claim for an increase within one year.  Thus, a 
medical report dated within a year of the date that VA 
received the claim, that is, between January 3, 2000, and 
January 3, 2001, may form the basis of an earlier effective 
date for payment of benefits, but only if that report shows 
that the lumbar spine disability has increased in severity.  

Unfortunately, the claims file is devoid of VA outpatient 
treatment reports pertaining to the back that are dated in 
the year 2000 and the claims file does not reflect that an 
attempt has been made to obtain these VA outpatient treatment 
reports.  VA's duty to assist includes obtaining such 
records.  38 U.S.C.A. § 5103A (c).  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should request any available 
VA outpatient treatment reports and 
pertinent clinical records dated from 
January 3, 2000, to January 3, 2001, from 
the Jackson VA Medical Center and 
associated VA clinics where the veteran 
sought treatment in 2000.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
earlier effective date claim based on 
consideration of 38 C.F.R. § 3.400 (o) 
(2) (2006) and any pertinent treatment 
reports obtained.  If the benefits sought 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


